Citation Nr: 1024098	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was previously before the Board in November 
2009 and Remanded for additional development and 
readjudication.  


FINDINGS OF FACT

1.  Hearing loss was not manifest during the Veteran's 
military service and was not manifest to a compensable degree 
within one year after his separation from service.  Competent 
medical evidence of a nexus between his current hearing loss 
and service is not of record. 

2.  Tinnitus was not manifest during the Veteran's military 
service and was not manifest until after his separation from 
service.  Competent medical evidence of a nexus between his 
current tinnitus and service is not of record. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran maintains that his hearing loss and tinnitus are 
directly related to excessive noise exposure during service.  
Because both claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.  

His DD Form 214 indicates that he served as light weapons 
infantryman during the Vietnam War and thus his account of 
his exposure is credible and entirely consistent with the 
circumstances of his service.  However neither hearing loss, 
according to the threshold standards of 38 C.F.R. § 3.385, or 
tinnitus were present at any time during service, at the time 
of discharge, or within a year thereafter.  

Service treatment records (STRs) include the Veteran's 
separation physical report dated in March 1968.  An audiogram 
revealed puretone thresholds in the right ear of 10, 10, 10, 
and 10 decibels at 500, 1,000, 2,000, and 4,000 Hz and for 
the left ear at the same frequencies were 10, 10, 10, and 15 
decibels.  These hearing thresholds do not meet the criteria 
for disability under VA regulations.  See 38 C.F.R. § 3.385.  
The Veteran did not complain of hearing loss, tinnitus, or 
other ear pathology and did not otherwise provide information 
regarding noise exposure.  

There is no medical evidence suggesting that bilateral 
hearing loss or tinnitus were diagnosed within the one-year 
presumptive period after service.  In fact, there are no 
pertinent clinical records associated with the claims file 
until a VA audiological consultation in March 2005.  Pure 
tone thresholds for the right ear were 10, 15, 15, 80, and 85 
decibels at 500, 1000, 2000, 3,000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 10, 5, 10, 60, and 60 decibels.  

In June 2005, the Veteran was referred for VA examination for 
the specific purpose of obtaining an opinion as to whether or 
not his current hearing loss and tinnitus could be related to 
service.  The Veteran's chief complaint was difficulty 
understanding conversation in background noise.  He reported 
military noise exposure from light weapons artillery during 
combat.  After service he was exposed to moderate noise as an 
electrician for 37 years.  He denied recreational noise.  The 
Veteran also complained of bilateral tinnitus that had its 
onset 30 years prior.  Pure tone thresholds for the right ear 
were 15, 15, 15, 80, and 80 decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 15, 15, 10, 60, and 60 decibels.  
Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  

The examiner noted the Veteran's in-service hearing tests 
showed he entered the military with normal hearing and 
separated with normal hearing.  The examiner concluded that 
unless other information indicated otherwise, claims for 
hearing loss and tinnitus were not supported with these 
findings.  Thus it was less likely than not (less than 50/50 
probability) that hearing loss and tinnitus were caused by or 
result of military related acoustic trauma.  

However, the Veteran challenged the adequacy of that 
examination, on the basis that the VA examiner erroneously 
reported that he had post-service noise exposure as an 
electrician.  Moreover, although the examiner concluded that 
it was less likely as not that hearing loss and tinnitus were 
caused by military-related trauma, this conclusion was based 
solely on his review of normal auditory findings at the 
Veteran's separation physical.  

The Veteran was provided another VA examination in March 
2010.  He again reported military noise exposure from the 
engines of armored personnel carriers and weaponry.  He had 
minimal post service noise exposure as an electrician and 
denied any pre-military or recreational noise exposure.  The 
Veteran did report a family history of hearing loss and that 
about 10 years prior he sustained a head and neck injury 
after falling from a horse, but there were no other otologic 
conditions reported.  He also reported the onset of tinnitus 
as 30-40 years ago.  On audiological evaluation pure tone 
thresholds for the right ear were 15, 10, 15, 65, and 65 
decibels at 500, 1000, 2000, 3,000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 15, 10, 20, 90, and 85 decibels.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear and 92 percent in the left ear.  The audiological 
results were summarized as normal to profound sensorineural 
hearing loss in the right ear and normal to moderately-severe 
sensorineural hearing loss in the left ear.  

The examiner concluded that the hearing loss was less likely 
as not caused by or a result of acoustic trauma during 
military service.  He explained that the Veteran's 1966 
entrance evaluation and 1968 separation evaluation revealed 
normal hearing at all test frequencies bilaterally with no 
reported ear, nose or throat trouble.  These data reflected 
functionally normal hearing after the military and any 
possible exposure to service-related noise.  The status of 
the Veteran's current hearing loss, as seen on his present 
audiogram, is therefore the result of non-military activities 
involving high risk noise, genetic factors, and aging.  The 
examiner noted there was no sufficient evidence of 
longitudinal studies to determine whether permanent hearing 
loss could develop much later in life, long after cessation 
of the noise exposure.  Rather the available anatomical and 
physiologic evidence suggests that delayed post-exposure 
noise-induced hearing loss is unlikely.  The examiner also 
noted that tinnitus was also less likely as not caused by or 
a result of acoustic trauma during military service.  He 
explained that the Veteran did not  "time lock"  the onset 
of his tinnitus to military service and that it was not 
reported in the service treatment records.  

In this case the competent and credible evidence weighs 
against the Veteran's claims.  The evidence of record shows 
that a hearing disability was not present at any time during 
service, at the time of discharge, or within the first post-
service year.  Thus, service connection for hearing loss on a 
presumptive service connection basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.  

Moreover, the absence of hearing loss or tinnitus in the STRs 
or of persistent symptoms of either disorder at separation, 
along with the first evidence of them 37 years later, 
constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any noise 
exposure during service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  Also, the 
Veteran has not brought forth or identified any competent 
evidence that would establish a nexus between his hearing 
loss or tinnitus and military service.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed disabilities are 
related to his military service other than his contentions.  
The Board accepts the Veteran's statements and notes that he 
is competent to attest to factual matters of which he had 
first-hand knowledge, e.g., noise exposure, diminished 
hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a layperson, lacking in medical training 
and expertise, he cannot provide a competent opinion on a 
matter as complex as to the etiology of his current hearing 
loss and tinnitus and their etiological relationship to his 
military service.  

Although the Board acknowledges that the Veteran was exposed 
to excessive noise in service, that fact alone does not 
establish a basis for the grant of service connection.  The 
problems in this case are the STRs, which are entirely 
negative for evidence of hearing loss or tinnitus and the 
prolonged period post service without complaints or findings, 
both of which factor against the Veteran's claim.  Likewise, 
the post-service audiometric examinations conclusively found 
no etiological relationship between the noise exposure in 
service and the subsequent development of hearing loss and 
tinnitus.  These reports provide an opinion, consistent with 
the Veteran's medical history and uncontroverted by any other 
medical evidence of record.  Therefore, the Veteran's 
opinion, to the extent it is to be accorded some probative 
value, is far outweighed by the findings provided by the VA 
examiner who discussed his symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006). 

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in December 2004, March 2006, and January 
2010, the RO informed the Veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  The letters also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained VA examinations in June 2005 and March 2010.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Although the Veteran has challenged the adequacy of the 
recent 2005 VA examination, the Board finds that the 
subsequent 2010 VA examination is more than adequate, as it 
reflects a full review of all medical evidence of record, is 
supported by sufficient detail, and refers to specific 
documents and medical history as well as the Veteran's 
history of in-service noise exposure to support the 
conclusions reached.  

The Veteran's representative has requested consideration of a 
January 2010 VA C&P training letter, (Inter-rater Reliability 
Case Fact Pattern), for hearing loss and tinnitus.  Moreover, 
the Board has also considered the guidelines provided in the 
VA Training Letter 211D, TL 10-02 (Adjudicating Claims for 
Hearing Loss and/or Tinnitus), issued on March 18, 2010.  
However, in this case, the examiners fulfilled their 
requirements by eliciting information from the Veteran 
concerning his medical history and conducting the necessary 
tests in accordance with standard medical practice and 
guidelines promulgated by the Secretary of Veterans' Affairs.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The 
Veteran has not brought forth any medical evidence that would 
refute the VA opinions and no additional post-service medical 
records that discuss the etiology of his hearing loss and 
tinnitus have been obtained and associated with the claims 
folder.  Accordingly, the Board finds that there is no basis 
to find that the VA examinations were inadequate, or that a 
remand for a new examination is required.  

There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claims would 
not cause any prejudice to the Veteran.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.



VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


